                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

CLAUDE DUKES, JR,                                 )
                                                  )
                     Petitioner                   )
                                                  )
v.                                                )      Case No. CIV-19-822-D
                                                  )
WARDEN BIRD,                                      )
                     Respondent.                  )

                                         ORDER

       Upon review of the file and noting no timely objection to the findings and

recommendations of United States Magistrate Judge Suzanne Mitchell pursuant to 28

U.S.C § 636(b)(1), the Court adopts the Report and Recommendation [Doc. No. 6] in its

entirety. For the reasons stated therein, the Court finds Petitioner’s Application to Proceed

in Forma Pauperis [Doc. No. 5] is DENIED. Should Petitioner fail to pay the $5.00 filing

fee to the Clerk of the Court within twenty-one (21) days of the issuance of this Order, this

action shall be dismissed without prejudice to refiling, pursuant to LCvR3.3(e).

       IT IS SO ORDERED this 12th day of November 2019.
